Citation Nr: 1734246	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Lois, Missouri.  

In July 2015, the Board remanded the issue of service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a hearing.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  

The Board notes that the issue on appeal was characterized as entitlement to service connection for PTSD.  However, in light of the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

The Veteran contends that his acquired psychiatric disorder is a result of an in-service personal assault.  The Veteran believes that his in-service hemorrhoid surgery was a result of the assault.  Additionally, the Veteran reported that he could not cope with his PTSD and military sexual trauma, and started using marijuana and alcohol as a sedative to help him cope, which eventually resulted in his discharge.  Service treatment records dated in August 1984 and March 1985 document recurring external hemorrhoid issues.  Additionally, the Veteran's service personnel records show that he was discharged due to misconduct due to drug abuse.  

The record contains an April 2017 letter from the Veteran's treating psychologist.  He stated that the Veteran had been a patient of his in the Outpatient PTSD Clinic at the Kansas City VA Medical Center since March 26, 2009.  He stated that the Veteran was receiving regular individual psychotherapy for the diagnosis of PTSD that resulted following trauma exposure while serving for the U.S. Coast Guard.  The Veteran's symptoms included difficulty trusting others, social isolation, distressing trauma thoughts, irritability, depressed mood, and difficulty coping with stressors.  The Veteran's reported symptoms were also noted to result in difficulty maintaining relationships, interacting socially with others, and effectively maintaining consistent employment.  However, the physician did not identify the in-service stressors on which the PTSD diagnosis was based.

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  His post-service treatment records document multiple diagnoses of acquired psychiatric disorders, to include a mood disorder not otherwise specified, PTSD, history of alcohol dependence, cocaine dependence, depression, anxiety, delusional disorder, and malingering.  The records also note diagnoses of histrionic personality disorder and narcissist personality disorder.  At the July 2016 hearing, the Veteran reported that he used marijuana and alcohol as a sedative to help him cope with his PTSD, which eventually resulted in his discharge.  He reported that he did not get counseling and continued to hurt.  As the Board lacks sufficient medical evidence to render a decision on the issue, a VA examination is needed.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

Lastly, at the July 2016 hearing, the Veteran reported that he received psychiatric treatment while he was incarcerated.  As these records do not appear to be in the claims file, efforts should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder, to include records from the Western Reception Diagnostic and Correctional Center.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that any acquired psychiatric disorder(s) manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner should be instructed that only these events and any personal assault he or she determines to have occurred in service, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

In rendering these opinions, the examiner should consider the August 1984 and March 1985 service treatment records that document recurrent hemorrhoids, which the Veteran believes was the result of an in-service assault; the service personnel records showing alcohol and drug use, which the Veteran states he used to cope after an in-service assault; and the post-service medical records documenting his drug use, to include VA treatment records dated in February 1997(including reported history that the Veteran stopped using marijuana in 1985 after 4 years of use and first drank alcohol at age 12).   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the medical opinion to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



